PER CURIAM.
At the time of the adoption of Section 10(c) of Article II of the Rules of this Court relating to Admissions to the Bar, 32 F.S.A. all questions propounded were of the essay type. Since said time, and particularly in the past three bar examinations, in order to improve the quality of examination questions and expedite procedures, material changes have been made. A careful analysis of the past two examinations convinces this Court that such changes now require a change in such rule increasing the spread between the average of the top ten highest grades and the failing percentage.
Therefore,
It is ordered that Section 10(c) of Article II of the Rules of this Court relating to Admissions to the Bar, effective August 31, 1967, be and the same is hereby amended by striking all of said rule and adopting the following new Section 10(c) in lieu thereof:
“(c) Each examination shall consist of twenty questions. Only the following subjects, including their equitable aspects and their ethical and professional responsibility aspects, shall be used in examinations promulgated by the Board of Bar Examiners:
Contracts
Constitutional Law Federal State
Wills and Administration of Estates Trusts
Criminal Law and Procedure Corporations Real Property Evidence Torts
Florida Rules of Civil Procedure
“All examination papers of applicants for the Bar shall be examined by the Board and the graders. Each answer shall be graded and credited with reference to a perfect standard of 100%. Upon the conclusion of said examination and the compilation of the grades received by all applicants, designated by number and not by name, the Board shall add the ten highest grades received, divide the total thereof by ten and shall certify to the Supreme Court the names of the applicants who receive a grade within twenty-five points of such result. All such applicants shall be entitled to be admitted as having attained a passing grade.”
This order shall be effective October 21, 1969.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON, ADKINS and BOYD, JJ., concur.